DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-32 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2009/0057092 to Hayakawa et al.
Re: claim 26.  Hayakawa et al. show in figure 3 a brake assembly for a motorcycle, the brake assembly comprising:

a master cylinder assembly shown in the area of arrow 27 comprising a reservoir 133 and a cylinder housing 141, the cylinder housing defining a channel and an 
[AltContent: textbox (Second)][AltContent: textbox (First)]
    PNG
    media_image1.png
    450
    521
    media_image1.png
    Greyscale

a piston 142 positioned within the channel and movable along a longitudinal axis of the channel, the piston comprising a first stop surface, as labeled, and a second stop surface, as labeled; 

a sealing element 148 configured to prevent a liquid from flow past the piston;

a shut off seal 149 disposed on the piston; and


	Re: claim 27.  Hayakawa et al. show in figure 3 the limitation wherein the first removable spacer 161 is sized to pass through a central portion of the inner cap surface 163 since the outer diameter of spacer 161 is smaller than the inner diameter of 163. 
	Re: claim 28. Hayakawa et al. show in figure 3 the limitation wherein the inner cap surface or the inner surface of element 163 has a central portion of the inner cap surface or the unlabeled rod portion can be removed to allow the piston 142 to pass through the inner cap surface.
	Re: claim 29.  Hayakawa et al. show in figure 3 the limitation wherein the inner cap surface comprises a c-clip 162 seated within a groove of the master cylinder assembly as shown.
	Re: claim 30.  Hayakawa et al. show in figure 3 the limitation wherein the first stop surface as labeled is disposed longitudinally between the shutoff seal 148 and the second stop surface as labeled.

	Re: claim 32. Hayakawa et al. show in figure 3 the limitation wherein stacking the second removable spacer 162 on top of the first removable spacer 161 causes a rest positon of the shut off seal 148 or 149 to move closer to the inlet port 133c or 133d since without element 162 the piston and seal would shift leftward, thereby reducing a sweep of the brake assembly.
	Re: claim 42.  Hayakawa et al. show in figure 3 a method of reducing a sweep of a brake assembly for a motorcycle the method comprising: removing an end cap 162 of a master cylinder assembly to access a piston, an exterior end of the piston including a first stop, the surface of which is labeled on pg. 3 of the instant Office action, that defines a first rest position; adding a spacer 161 onto the exterior end of the piston 142 of a master cylinder assembly a second stop, the surface of which is labeled on pg. 3 of the instant Office action, that define a second rest position of the master cylinder, and replacing the end cap 162 to enclose the spacer 161 within the master cylinder assembly wherein a shut off seal 149 disposed on the piston is closer to an inlet port 133c or 133d of the master cylinder assembly in the second rest position than in the first rest position; and wherein the exterior end of the piston including the first and second stops is exterior to a sealing element 148 disposed about the piston interpreting the areas to the right of the seal element 148 and deeper into the bore of the cylinder as the interior and areas to the left of the sealing element 148 as the exterior.
Claim(s) 33-38, 40, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7204088 to Uchiyama et al.
Re: claim 33.  Uchiyama et al. show in figure 4 a brake assembly for a motorcycle, the brake assembly comprising:
a cylinder 13 that surrounds a channel;
a piston 6 configured to move within the channel along a longitudinal axis of the channel;
a pushrod 15 coupled to the piston 6;
a lever 1 coupled to the cylinder for rotation about a pivot 4;
a recess within which element 20 is located disposed on a piston-facing surface of the lever as shown; a first removable insert 20 disposed within the recess, the first removable insert comprising a cavity, as labeled, an end portion of the pushrod received within the cavity as shown; and a set screw 19 coupled with the first removable insert and configured to allow a user to adjust a depth the first removable insert sits within the recess.
[AltContent: textbox (Piston facing surface of the recess on this side of the lever)][AltContent: textbox (Cavity)][AltContent: arrow][AltContent: arrow]                                          
    PNG
    media_image2.png
    428
    435
    media_image2.png
    Greyscale


Re: claims 35 and 36.  Uchiyama et al. show in figure 4 the limitation wherein changing a length the set screw 19 extends into the recess changes a rotational rest position of the lever about the pivot at least in the clockwise direction.  As best understood, the sweep of the brake assembly changes because the rotational rest position of the lever changes.
Re: claim 37.  Uchiyama et al. show in figure 4 the assembly further comprising a hole surrounding element 19 that extends through the recess to the same extent as Applicant’s, the hole arranged to provide access to a back surface of the insert to facilitate pushing the first removable insert out of the recess. 
Re: claim 38. Uchiyama et al. show in figure 4 a second removable insert 32 or 33 sized to fit within the recess as broadly recited since the claim language does not require that the second removable insert is positioned in the recess.
Re: claims 40 and 41. Uchiyama et al. show in figure 4 the limitation of a locking nut 19b configured to keep the set screw 19 at a selected position. 



Allowable Subject Matter
Claims 39 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.  Applicant argues that amended claims 26 and 42 define over the Hayakawa reference.  Examiner disagrees.  The first and second stop surfaces 462, 470 of the instant invention are exterior to the sealing element 446 i.e. the stop surfaces are positioned in a direction away from the sealing element opposite the direction going deeper into the cylinder bore.  Similarly, in Hayakawa the first and second stop surfaces, as labeled, are exterior to the sealing element 148 i.e. the stop surfaces are positioned in a direction away from the sealing element opposite the direction going deeper into the cylinder bore. Accordingly, the rejections of independent claims 26 and 42 have been maintained. With regards to independent claim 33, Examiner notes that the amendments necessitated new grounds of rejection as set forth above.  The most recent submission overcomes the specification and claim objections as well as the 112 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






mmb
April 6, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657